United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO, FIREARMS, &
EXPLOSIVES, Sioux City, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1830
Issued: February 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant filed a timely appeal from an August 9, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his cancer
diagnoses were causally related to factors of his federal employment.
On appeal appellant asserts that the medical evidence, including scholarly publications
submitted, establishes that his cancers are causally related to his job duties.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 13, 2017 appellant, then a 42-year-old special agent, filed an occupational
disease claim (Form CA-2) alleging that job duties caused malignant melanoma and papillary
thyroid cancer. He indicated that he first realized the illness was caused or aggravated by his
federal employment on February 13, 2017. Appellant did not stop work.2 In an attached
statement, he described his federal employment history and noted that he had been exposed to
high radon levels while working in a basement office. Appellant indicated that in February 2013
he was diagnosed with metastatic malignant melanoma and in March 2015 was diagnosed with
papillary thyroid cancer. He referenced medical publications that he alleged supported a causal
link between radon and cancer. Appellant noted that he also had employment-related sun
exposure and was exposed to explosives and firearms while at work. He also forwarded a
position description, a five-page document in which he referenced additional publications
regarding radon, melanoma, and thyroid cancer, and a November 7, 2006 radon report of testing
done at the Federal Courthouse at 320-6th Street, in Sioux City, Iowa from April 20 to
August 24, 2006.
In a March 10, 2017 development letter, OWCP informed appellant of the evidence
needed to support his claim. Appellant was asked to forward the medical reports regarding his
cancer diagnoses and a report from his physician explaining how any specific exposure
contributed to his diagnoses. In a separate letter, OWCP asked the employing establishment to
furnish comments from a knowledgeable supervisor regarding appellant’s claim, details of radon
exposure, and whether he was exposed to other carcinogens while performing his job duties.
In an undated response, appellant described his job duties and referenced radon test
results. He indicated that, during melanoma surgery in February 2013, one positive lymph node
was found and that he did not have follow-up radiation or chemotherapy. Appellant related that
he was diagnosed with thyroid cancer in March 2015 and underwent alcohol ablation. He noted
that he was treated for his cancer diagnoses at the Mayo Clinic in Rochester, MN.
Medical evidence submitted in support of his claim included reports from physicians and
results from tests conducted at the Mayo Clinic dated from February 2013, when appellant was
diagnosed with malignant melanoma of the right forearm and had surgical excision with one
positive lymph node. He had follow-up care regarding this diagnosis through January 4, 2017.
Multiple positron emission tomography (PET) scans were performed, and no melanoma
recurrences were found. In March 2015 appellant was diagnosed with papillary thyroid
carcinoma. An ablation procedure was done on May 13, 2015. Follow-up visits found no
recurrent thyroid cancer. In late 2015, an area of inflammation near the appendix was noted on a
PET scan. This too was followed. On January 3, 2017 Dr. Robert R. McWilliams, Boardcertified in internal medicine and medical oncology, recommended a magnetic resonance
imaging to analyze this area of inflammation. After the physician’s review of the study, he

2

The record also contains a Form CA-2 filed by appellant on January 18, 2007 in which he indicated that he was
exposed to radon in his Federal Government office where he had worked for approximately four years. He indicated
that he had not been diagnosed with cancer, but recognized that radon could cause cancer in later life. The record
does not indicate that this claim has been developed by OWCP.

2

advised that the findings were not consistent with melanoma, but recommended follow-up in six
months.
On February 7, 2017 appellant contacted Dr. McWilliams and inquired about the causal
relationship between his employment and his cancer diagnoses. Dr. McWilliams responded that
he did not “see much in the literature associating skin melanoma with radon,” but noted that
“outside sunlight exposure is associated with risk.” In a February 8, 2017 letter, he described
appellant’s report that appellant had worked at the employing establishment since he was 23 and
had been exposed to extensive outside work with sun exposure and that he worked in a basement
office with high levels of radon. Dr. McWilliams noted appellant’s diagnoses of melanoma and
papillary thyroid cancer. He opined that, sunlight exposure was associated with a risk for
melanoma and indicated that, while radon had not been reported as associated with melanoma, it
could be associated with an overall cancer risk. Dr. McWilliams concluded that, based on the
information given by appellant, it was at least possible that his malignancy diagnoses were work
related.
Appellant again contacted Dr. McWilliams on February 21, 2017. He noted that he had
done research and found scholarly articles listed on the National Institutes of Health website that
he thought were supportive. In correspondence dated March 24, 2017, Dr. McWilliams noted
that he had read specific articles regarding outdoor exposure of police personnel, the increased
incidence of thyroid cancer among police officers, and residential radon exposure and skin
cancer. He concluded that, as appellant had notable exposures during his work at the employing
establishment and had two malignancies at a young age, it was “certainly plausible that the
work-related exposures contributed significantly to the incident of these cancers.”
Appellant was last seen at the Mayo Clinic on July 11, 2017 by Dr. Svetomir N.
Markovic, a Board-certified hematologist. He noted no evidence of melanoma recurrence and
recommended a colonoscopy in six months to evaluate the low-level inflammatory-like uptake in
the area of the appendix.
By decision dated August 9, 2017, OWCP found that appellant was exposed to increased
radon levels while working in a basement office from April 27 to August 24, 2006, that he was
exposed to sunlight during his federal employment, and that he was exposed to fire during his
federal employment. It, however, denied the claim because the medical evidence submitted was
insufficient to establish a causal relationship between these accepted employment factors and his
cancer diagnoses. OWCP found Dr. McWilliams’ opinion too speculative to establish that the
claimed conditions were employment related.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.3 When an employee claims that he or she sustained
3

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

3

an injury in the performance of duty,4 he or she must submit sufficient evidence to establish a
specific event, incident, or exposure occurring at the time, place, and in the manner alleged.5
The employee must also establish that such event, incident, or exposure caused an injury.6 These
are the essential elements of each and every compensation claim regardless of whether the claim
is predicated upon a traumatic injury or an occupational disease.7
OWCP regulations define the term “occupational disease or illness” as “a condition
produced by the work environment over a period longer than a single workday or shift.”8 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.9
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the
diagnosed metastatic malignant melanoma and papillary thyroid carcinoma were causally related
to the accepted federal work factors of radon, sunlight, and fire exposure.
4

Id. at § 8102(a).

5

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

6

Id.

7

R.H., 59 ECAB 382 (2008).

8

20 C.F.R. § 10.5(ee).

9

Roy L. Humphrey, 57 ECAB 238 (2005).

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

The record includes reports from a number of physicians and diagnostic studies that
confirm the diagnoses of metastatic skin melanoma and papillary thyroid carcinoma. However,
none of these reports contain sufficient medical rationale to establish that the diagnosed
conditions were caused or aggravated by the accepted federal work factors.
The only reports that contain an opinion on causal relationship are the February 8 and
March 24, 2017 letters from Dr. McWilliams. The Board finds that these reports are insufficient
to establish causal relationship because they are couched in speculative terms. On February 8,
2017 Dr. McWilliams noted that sun exposure was associated with a risk for melanoma and that
radon could be associated with an overall cancer risk. In that report he opined that it was at least
possible that appellant’s cancer diagnoses were employment related. On March 24, 2017
Dr. McWilliams noted that he had read specific articles regarding outdoor exposure of police
personnel, the increased incidence of thyroid cancer among police officers, and residential radon
exposure and skin cancer. He concluded that, as appellant had notable exposures during his
work at the employing establishment and had two malignancies at a young age, it was “certainly
plausible that the work-related exposures contributed significantly to the incident of these
cancers.”
The Board has long held that excerpts from publications have little probative value in
resolving medical questions unless a physician shows the applicability of the general medical
principles discussed in the articles to the specific factual situation at issue in the case.13 While
Dr. McWilliams generally related appellant’s diagnoses to publications that, found relationships
between specific exposures and melanoma and thyroid cancer diagnoses, he merely mentioned
the findings of the articles and made an assumption of plausibility without explaining in detail
how these exposures caused or contributed to appellant’s diagnoses.
To establish causal relationship under FECA, a claimant must submit a medical opinion
report in which a physician reviews the employment factors identified as causing the claimed
condition (herein radon, sunlight, and fire exposure) and, taking these factors into consideration
along with findings upon examination, opines whether the employment injury caused or
aggravated the diagnosed conditions and presents medical rationale in support of his or her
opinion.14 While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.15 The Board finds
Dr. McWilliams’ medical opinions speculative and insufficient to meet appellant’s burden of
proof.16
Thus, the evidence presently of record provides insufficient explanation from a physician
regarding whether appellant’s diagnosed malignant melanoma and thyroid carcinoma were

13

Roger G. Payne, 55 ECAB 535 (2004).

14

J.M., 58 ECAB 303 (2007).

15

Ricky S. Storms, 52 ECAB 349 (2001).

16

Id.

5

caused or aggravated by his accepted factors of his federal employment. Appellant, therefore,
did not meet his burden of proof.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
cancer diagnoses were causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

See J.H., Docket No. 17-0248 (issued May 10, 2017).

6

